                     UNITED STATES DISTRICT COURT
                          DISTRICT OF MAINE


BAR HARBOR BANK & TRUST,         )
                                 )
      Plaintiff,                 )
                                 )
                 v.              ) 2:18-cv-00351-JDL
                                 )
Fishing Vessel PHOENIX, Off. No. )
1028554, her engines, machinery, )
equipment, masts, etc. in rem,   )
                                 )
and                              )
                                 )
CHRISTOPHER A. WITHAM,           )
                                 )
      Defendants.                )

                 JUDGMENT OF FORECLOSURE AND SALE

      Property Address: 67 Bellevue Street, Owls Head, Knox County, Maine
                             (Book 3989, Page 112)

       After notice and opportunity for hearing on the Plaintiff’s Motion for Summary
and Default Judgment (ECF No. 11), the Court finds that there is no genuine issue
as to any material fact, and that Plaintiff Bar Harbor Bank & Trust is entitled to
judgment against Defendant Christopher A. Witham (“Mr. Witham”) as to Counts II,
III, IV, V, and VI, but not as to Count VII. The Court further finds as follows:

                             COUNTS II and III, IV

     1.     Mr. Witham has breached the conditions of the Vessel Note, Vessel
Mortgage, and Security Agreement dated March 14, 2013, and further described in a
UCC-1 Financing Statement filed with the Maine Secretary of State, Filing No.
2050001723823, as amended by filings 2100002007475-38 and 20150204109000157-
37.

       2.    The Plaintiff is due a principal balance of $28,770.61 and accrued
interest of $5,019.65 (as of January 28, 2019), with additional interest accruing on
the principal balance at the rate of $9.58221 per day, and other charges pursuant to
the terms of the Vessel Note and Security Agreement.
      3.     That the order of priority and amount of those claims appearing before
the Court are as follows:

      Bar Harbor Bank & Trust - $33,790.26 with additional interest and other
charges accruing on this claim at the above stated above.

       It is therefore ORDERED that judgment is entered in favor of Bar Harbor
Bank & Trust and against Mr. Witham as to Counts II, III, and IV, in the amount of
$33,790.26 (as of January 28, 2019). Interest on the Vessel Note accrues at the per
diem rate of $9.58221. Plaintiff, its successors and assigns, shall be entitled to
exclusive possession of the personal property described in the UCC-1 Financing
Statement, with a Writ of Possession to issue forthwith. Plaintiff may sell that same
property pursuant to 11 M.R.S.§ 9-1601, et seq. (2019), and disburse the proceeds of
the sale, after deducting the expense thereof, first to Bar Harbor Bank & Trust,
plaintiff, its successors and assigns, in the amount of the total claim due plus accrued
interest and other charges to the date of the sale, second to parties-in-interest, if any,
that have appeared in the amount to be determined in accordance with any further
order of this Court, and the surplus, if any, to the clerk of courts to be held for Mr.
Witham.

                                  COUNTS V and VI

      1.     Mr. Witham has breached the conditions of the Residential Mortgage by
defaulting on the Mortgage Note secured by the Residential Mortgage dated October
8, 2009, and recorded in the Knox County Registry of Deeds in Book 3989, Page 112.

       2.     The Plaintiff is due a principal balance of $101,431.69 and accrued
interest of $17,636.85 (as of January 28, 2019); with additional interest accruing on
the principal balance at the rate of $33.78238 per day, and other charges pursuant to
the terms of the Mortgage Note and Residential Mortgage.

      3.     That the order of priority and amount of those claims appearing before
the Court are as follows:

      Bar Harbor Bank & Trust - $119,068.54, with additional interest and other
charges accruing on this claim at the above stated rate.

       It is therefore ORDERED that judgment is entered in favor of Plaintiff and
against Mr. Witham as to Counts V and VI, in the amount of $119,068.54 (as of
January 28, 2019). Interest on the Mortgage Note accrues at the per diem rate of
$33.78238. It is hereby ordered and decreed that if Mr. Witham, his heirs and assigns,
do not pay to Plaintiff, its successors and assigns, the amount of the total claim due
together with accrued interest and other charges as set forth above within ninety (90)
days of the date hereof, then the Plaintiff, its successors and assigns, shall be entitled
to exclusive possession of the real estate described in Book 3989, Page 112 of the Knox

                                            2
County Registry of Deeds, and Plaintiff may sell that same real estate located at 67
Bellevue Street, Owls Head, Knox County, Maine pursuant to 14 M.R.S. § 6321, et
seq. (2019), and disburse the proceeds of the sale, after deducting the expense thereof,
first to Bar Harbor Bank & Trust, plaintiff, its successors and assigns, in the amount
of the total claim due plus accrued interest and other charges to the date of the sale,
second to parties-in-interest, if any, that have appeared in the amount to be
determined in accordance with any further order of this Court, and the surplus, if
any, to the clerk of courts, to be held for Mr. Witham pursuant to 14 M.R.S. § 6324.

                                     COUNT VII

       Finally, the Plaintiff asserts a claim of unjust enrichment against Mr. Witham
for the total value of the unpaid principal and interest on the Vessel Mortgage,
Security Agreement, and Residential Mortgage. But “[t]he existence of a contractual
relationship between the parties that addresses the sums in dispute ‘precludes
recovery on a theory of unjust enrichment.’” Knope v. Green Tree Servicing, LLC,
2017 ME 95, ¶ 13, 161 A.3d 696, 700, as revised (Nov. 30, 2017) (quoting Nadeau v.
Pitman, 1999 ME 104, ¶ 14, 731 A.2d 863, 867). Accordingly, the Plaintiff is not
entitled to judgment as a matter of law as to the unjust enrichment claim.

                                 ATTORNEY FEES

        Plaintiff is awarded attorney fees in the amount of $7,041.91 on Counts II-VI
of its Complaint.

                               AS TO ALL COUNTS

      The information required by 14 M.R.S. § 2401(3) is as follows:

     1.     Plaintiff shall be responsible for recording this judgment in the Knox
County Registry of Deeds and for the payment of the recording fees.

       2.     The names and addresses of the parties to this action, including counsel
of record, are as follows:

             PARTY                             COUNSEL

             Bar Harbor Bank & Trust           Allison A. Economy, Esq.
             1 Main Rd N                       Rudman Winchell
             Hampden, ME 04444                 P.O. Box 1401
                                               Bangor, ME 04402-1401

             F/V PHOENIX                       N/A
             c/o Christopher Witham
             67 Bellevue Street

                                           3
             Owls Head, ME 04854

             Christopher Witham              N/A
             67 Bellevue Street
             Owls Head, ME 04854

      3.     The docket number assigned to this action by the United States District
Court for the District of Maine is 2:18-cv-00351-JDL.

      4.    All parties in this action have received notice of these proceedings in
accordance with the applicable provisions of the Federal Rules of Civil Procedure.

       5.    The real estate which is the subject matter of these proceedings is
located at 67 Bellevue Street, Owls Head, Knox County, Maine, and is more
particularly described in the mortgage recorded in the Knox County Registry of Deeds
in Book 3989, Page 112.

       6.     The personal property which is the subject matter of these proceedings
is located in Owls Head, Maine and more particularly described in UCC Financing
Statements 2050001723823, 2100002007475-38 and 20150204109000157-37.

       7.     The Plaintiff is granted exclusive possession of the said real property
upon expiration of the statutory ninety (90) day redemption period. If Mr. Witham
has not redeemed the mortgage by that date, Mr. Witham’s right to possession shall
terminate in accordance with 14 M.R.S. § 6323 and a Writ of Possession shall issue
to the Plaintiff or its assign for possession of said property.


      SO ORDERED.

      Dated this 22nd day of March, 2019


                                                   /s/ JON D. LEVY
                                              CHIEF U.S. DISTRICT JUDGE



                           CLERK’S CERTIFICATION

I certify that the appeal period expired on______________________ without action.

Dated:                          ____________________________________________
                                CLERK, UNITED STATES DISTRICT COURT


                                         4
